USCA4 Appeal: 22-1636      Doc: 12         Filed: 08/05/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1636


        In re: MICHAEL KENNY CARTER, a/k/a Blaze,

                            Petitioner.



            On Petition for Writ of Mandamus. (3:17-cr-00351-JMC-1; 3:22-cv-00635-JMC)


        Submitted: July 21, 2022                                          Decided: August 5, 2022


        Before GREGORY, Chief Judge, and AGEE and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Michael Kenny Carter, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1636      Doc: 12          Filed: 08/05/2022     Pg: 2 of 2




        PER CURIAM:

               Michael Kenny Carter petitions for a writ of mandamus, alleging that the district

        court has unduly delayed in ruling on his 28 U.S.C. § 2255 motion. He seeks an order from

        this court directing the district court to act. The present record does not reveal undue delay

        in the district court. Accordingly, we deny the mandamus petition and supplemental

        mandamus petition.      We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                PETITION DENIED




                                                      2